                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                TEXARKANA DIVISION

IN RE:                                 §
                                       §          CASE NO. 19-50058-btr
STEPHEN T. BOLLS AND JANET BOLLS, §
   Debtors                             §          Chapter 7
______________________________________ § ______________________________________
                                       §
AMY BOLLS KASLING, ATTORNEY IN §                  ADV NO. 20-ap-05001
FACT FOR JACK BOLLS,                   §
   Plaintiff,                          §
                                       §
v.                                     §
                                       §
BANK OZK,                              §
   Defendant                           §
                                       §
                                       §

        DEFENDANT’S UNOPPOSED MOTION TO EXTEND DEADLINE TO
       FILE RESPONSE TO PLAINTIFF’S SECOND AMENDED COMPLAINT
                 AND TO WITHDRAW MOTION TO DISMISS

       Defendant Bank OZK (“OZK” or “Defendant”) files this its Unopposed Motion to Extend

Deadline to File Response to Plaintiff’s Second Amended Complaint and to Withdraw Motion to

Dismiss, and shows:

                                                I.

         1.   On March 11, 2019, Stephen T. Bolls and Janet Bolls (the “Debtors”) filed for

bankruptcy protection under chapter 7 of title 11 of the United States Code.

         2.   On March 2, 2020, Plaintiff Amy Bolls Kasling, Attorney in Fact for Jack Bolls

(“Plaintiff”) filed her Plaintiff’s Original Complaint (the “Complaint). [ECF Doc. No. 1].

         3.   Defendant filed its Motion to Dismiss on March 13, 2020. [ECF Doc. No. 6].

         4.   Plaintiff then filed her Amended Complaint on April 3, 2020. [ECF Doc. No. 11].




OZK’S SECOND MOTION TO EXTEND DEADLINE TO FILE RESPONSE                                PAGE 1 OF 3
MWZM: 19-000008-552-2
        5.    Based upon an agreement between the parties, Plaintiff filed her Second Amended

Complaint on April 27, 2020. [ECF Doc. No. 12].

        6.    Defendant intends to file an answer but is also evaluating certain third-party claims.

Further, Defendant may potentially substitute counsel.

        7.    As a result, Defendant respectfully requests that the Court extend the deadline to

answer the Second Amended Complaint until June 8, 2020.

        8.    Further, Defendant requests that its Motion to Dismiss be withdrawn.

        9.    Plaintiff is unopposed to this request.

        10.   This request is not sought for purposes of delay, but so that justice may be done.

       WHEREFORE, PREMISES CONSIDERED, Defendant prays that the deadline to file

its response to Plaintiff’s Second Amended Complaint be extended to June 8, 2020. Defendant

further requests all other relief to which it may be entitled.

                                                         Respectfully submitted,

                                                   By:     /s/ Stephen Wu
                                                         STEPEHN WU
                                                         Texas Bar No. 24042396
                                                         swu@mwzmlaw.com

                                                   MACKIE WOLF ZIENTZ & MANN, P. C.
                                                   14160 North Dallas Parkway, Suite 900
                                                   Dallas, Texas 75254
                                                   Telephone: (214) 635-2650

                                                   Attorneys for Bank OZK


                                  CERTIFICATE OF CONFERENCE

      I hereby certify that on May 26, 2020, counsel for Plaintiff indicated Plaintiff was
unopposed to the relief sought in this Motion.

                                                                 /s/ Stephen Wu
                                                                 STEPHEN WU


OZK’S SECOND MOTION TO EXTEND DEADLINE TO FILE RESPONSE                                  PAGE 2 OF 3
MWZM: 19-000008-552-2
                              CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing document was served on
May 26, 2020 as stated below on the following:

       Via ECF Notification:
       Stephen W. Sather
       ssather@bn-lawyers.com
       BARRON & NEWBURGER, P.C.
       7320 N. Mopac Expressway
       Greystone II, Suite 400
       Austin, Texas 78731
       Counsel for Plaintiff

                                                 /s/ Stephen Wu
                                                 STEPHEN WU




OZK’S SECOND MOTION TO EXTEND DEADLINE TO FILE RESPONSE                          PAGE 3 OF 3
MWZM: 19-000008-552-2
